DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 04/28/2022. Claims 1-10 are pending in the current office action. Claims 1, 3-4, 8 and 10 have been amended by the applicant. 

Status of the Rejection
The specification and claim objections have been overcome by the applicant's amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dodgson et al. (US 6,454,923 B1) in view of Gau et al. (US 20140027313 A1) and further in view of Cowburn et al. (US 2010/0170795 A1).
Regarding claim 1, Dodgson discloses an electrochemical gas sensor assembly ([Col. 1:3-8]) comprising:
a substrate having a top surface and a bottom surface, the substrate adapted to retain a solid electrolyte (substrates 12 that retains a wick 13 that comprises a gelled or dry “solid” electrolyte, the substrate has a top surface exposed to 5a and a bottom surface that retains the electrodes 8/9/10 [Col. 14:4 through Col. 15:16; Figs. 10-11]), the substrate comprising: 
a plurality of electrodes disposed on the bottom surface of the substrate, the substrate adapted to electrically couple to the solid electrolyte (electrodes 8/9/10 are disposed on the bottom surface of the substrate 12 and the substrate is electrically coupled to the wick 13 that comprises the gelled or dry solid electrolyte [Col. 14:4 through Col. 15:16; Figs. 10-11]); and
a plurality of gas capillaries that permit fluid communication between an ambient atmosphere and at least one of the electrodes in the plurality of electrodes (substrate 12 is a gas permeable substrates such as PTFE that are impermeable to the electrolyte but permeable to gas and thus the pores of the substrate (i.e., PTFE) act as gas capillaries that permit the flow of atmosphere/gas to the electrodes 8/9/10 [Col. 14:18-40; Figs. 10-11]); and
a one-piece carrier body (plastic housing 2 comprises a cylindrical body 3 that is a one-piece body [Col. 14:4-7; Fig. 10]) comprising:
a first surface defining a cavity, the cavity adapted for receiving a substrate that retains a plurality of electrodes and a solid electrolyte (the entire inner wall of the body 2 reads upon the “first surface” that form the central recess “cavity” 4 wherein the cavity receives substrate 12 that retains electrodes 8/9/10 and wick 13 that comprises a gelled or dry “solid” electrolyte [Col. 14:4 through Col. 15:16; Figs. 10-11]);
a second surface that is substantially coplanar with an adjacent peripheral edge of the top surface of the substrate when the substrate is received in the cavity (the top surface of body 2 is substantially coplanar with the adjacent peripheral edge of the top surface of the substrate 12 [Fig. 10]);
a plurality of electrical contacts disposed plurality of electrical contacts and the corresponding one of the plurality of electrodes (conductor tracks 15a/15b are provided between each of the electrically conductive polymer layers 18 and the corresponding electrodes 9/10 [Col. 14:41-64; Figs. 10-11]).
Dodgson is silent on the use of a coating on the first surface (of the one-piece carrier body) and thus fails to expressly teach “a water impermeable coating on at least a portion of the first surface for preventing water transfer through the cavity”.
Cowburn teaches an electrochemical gas sensor [abstract] wherein the device comprises a central cavity wherein the walls 11b of the cavity are coated with a material having a lower water vapor transport rate than that of the main body of the housing wherein the material is a material such as metal [Para. 0063; Fig. 6]. Cowburn further teaches that providing the housing walls with a layer or coating of a material with a relatively low water transport rate makes it possible to reduce the dehydration of the electrolyte through the walls without compromising the sensor design and that such modification increases the lifetime of the sensor and allows for the use of the sensor in more extreme environments than otherwise possible [Paras. 0018-0019]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas sensor of Dodgson that teaches a plastic housing [Para. 0014] to include a metallic coating on the wall of the central recess because Cowburn teaches that such modification reduces the dehydration of the electrolyte through the walls, increases the lifetime of the sensor, and allows for the use of the sensor in more extreme environments than otherwise possible [Paras. 0018-0019]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Dodgson further teaches wherein the plurality of electrical contacts are disposed on the bottom side of the substrate and thus fails to expressly teach wherein the plurality of electrical contacts are disposed on “the second surface”, which is the surface that is substantially coplanar with the adjacent peripheral edge of the top surface of the substrate. 
Gau discloses an electrochemical sensor [abstract] wherein the electrodes 14 are disposed on a substrate 12 wherein the substrate includes a via 20 such that electrical leads 16 can extend through the via and form an electrical contact 18 on the opposite surface of the substrate from which the electrode is disposed [Para. 0041; Fig. 1C]. Gau teaches that the use of vias allows the sensors and the electrical contacts to be positioned on opposite sides of the substrate and as a result, electronics (not shown) can be connected to the electrical contacts on the side of the substrate opposite the sensor/electrode side of the substrate [Para. 0041; Fig. 1C].
Given the teachings of Gau, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Dodgson wherein the conductive tracks 15a/b and electrical contacts 18 are disposed on the same side of the substrate as the electrodes 8/9/10 to instead form the conductive tracks 15a/b as vias through the substrate such that the conductive tracks are formed on the opposite side of the substrate because Gau teaches that the use of vias allows the sensors and the electrical contacts to be positioned on opposing sides of the substrate and thus allows the electrical contacts to be disposed on the side opposite the sensor [Gau Para. 0041; 1C]. Forming the conductive tracts 15a/b as vias on the “top surface” of the substrate would necessitate forming the electrical contacts 18 on the “second surface” of the body 2 such that the conductive tracks 15a/b can make contact with the electrical contacts 18 on the side of the substrate opposite the electrodes as taught by Gau. 
Regarding claim 2, Dodgson further discloses wherein the substrate further comprises a plurality of electrical pads adapted to connect to electrically couple each of the electrodes in the plurality of electrodes to the corresponding one of the plurality of electrical contacts (discs of conductive polymer 20 are included between electrodes 9/10 and conductor tracks 15a/15b for making contact with the electrically conductive polymer layers 18 [Col. 14:41-64; Figs. 10-11]).
Regarding claim 3, Dodgson, as modified by Cowburn above, further discloses wherein at least a portion of the first surface sealingly engages the adjacent peripheral edge of the top surface of the substrate to form a perimeter seal, such that the cavity is water retained (Dodgson teaches wherein the walls “first surface” of the cavity make contact with a peripheral edge of the substrate 12 and also wherein the entire assembly 6 is “sealed” into the housing and Cowburn teaches wherein the material having a low water vapor transport rate, such as a metallic material, prevents cell dehydration and thus would inherently form a perimeter seal such that the cavity is water retaining [Cowburn Para. 0018-0019]). 
Regarding claims 4 and 7, Dodgson discloses an electrochemical gas sensor assembly ([Col. 1:3-8]) comprising:
a one-piece carrier body (plastic housing 2 comprises a cylindrical body 3 that is a one-piece body [Col. 14:4-7; Fig. 10]) comprising:
a first surface defining a cavity, the cavity adapted for receiving a substrate having a top surface and a bottom surface and that retains a plurality of electrodes disposed on the bottom surface of the substrate and a solid electrolyte (the entire inner wall of the body 2 reads upon the “first surface” that form the central recess “cavity” 4 wherein the cavity receives substrate 12 that has a top surface and a bottom surface that retains electrodes 8/9/10 and wick 13 that comprises a gelled or dry “solid” electrolyte [Col. 14:4 through Col. 15:16; Figs. 10-11]);
a second surface that is substantially coplanar with an adjacent peripheral edge of the top surface of the substrate when the substrate is received in the cavity (the top surface of body 2 is substantially coplanar with the adjacent peripheral edge of the top surface of the substrate 12 [Fig. 10]);
a plurality of electrical contacts disposed electrodes (conductor tracks 15a/15b are provided between each of the electrically conductive polymer layers 18 and the corresponding electrodes 9/10 [Col. 14:41-64; Figs. 10-11]).
Dodgson is silent on the use of a coating on the first surface and thus fails to expressly teach “a water impermeable coating on at least a portion of the first surface for preventing water transfer through the cavity”, of instant claim 4, and “wherein the water impermeable coating comprises a metallic material” of instant claim 7. 
Cowburn teaches an electrochemical gas sensor [abstract] wherein the device comprises a central cavity wherein the walls 11b of the cavity are coated with a material having a lower water vapor transport rate than that of the main body of the housing wherein the material is a material such as metal [Para. 0063; Fig. 6]. Cowburn further teaches that providing the housing walls with a layer or coating of a material with a relatively low water transport rate makes it possible to reduce the dehydration of the electrolyte through the walls without compromising the sensor design and that such modification increases the lifetime of the sensor and allows for the use of the sensor in more extreme environments than otherwise possible [Paras. 0018-0019]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas sensor of Dodgson that teaches a plastic housing [Para. 0014] to include a metallic coating on the wall of the central recess because Cowburn teaches that such modification reduces the dehydration of the electrolyte through the walls, increases the lifetime of the sensor, and allows for the use of the sensor in more extreme environments than otherwise possible [Paras. 0018-0019]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Dodgson further teaches wherein the plurality of electrical contacts are disposed on the bottom side of the substrate and thus fails to expressly teach wherein the plurality of electrical contacts are disposed on “the second surface”, which is the surface that is substantially coplanar with the adjacent peripheral edge of the top surface of the substrate. 
Gau discloses an electrochemical sensor [abstract] wherein the electrodes 14 are disposed on a substrate 12 wherein the substrate includes a via 20 such that electrical leads 16 can extend through the via and form an electrical contact 18 on the opposite surface of the substrate from which the electrode is disposed [Para. 0041; Fig. 1C]. Gau teaches that the use of vias allows the sensors and the electrical contacts to be positioned on opposite sides of the substrate and as a result, electronics (not shown) can be connected to the electrical contacts on the side of the substrate opposite the sensor/electrode side of the substrate [Para. 0041; Fig. 1C].
Given the teachings of Gau, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Dodgson wherein the conductive tracks 15a/b and electrical contacts 18 are disposed on the same side of the substrate as the electrodes 8/9/10 to instead form the conductive tracks 15a/b as vias through the substrate such that the conductive tracks are formed on the opposite side of the substrate because Gau teaches that the use of vias allows the sensors and the electrical contacts to be positioned on opposing sides of the substrate and thus allows the electrical contacts to be disposed on the side opposite the sensor [Gau Para. 0041; 1C]. Forming the conductive tracts 15a/b as vias on the “top surface” of the substrate would necessitate forming the electrical contacts 18 on the “second surface” of the body 2 such that the conductive tracks 15a/b can make contact with the electrical contacts 18 on the side of the substrate opposite the electrodes as taught by Gau.
Regarding claim 5, Dodgson further teaches wherein the first surface and second surface meet at an inner perimeter of the second surface, wherein the first surface extends downward to form a reservoir (the second surface is the top portion of the body 2 wherein this surface meets the first surface that forms the entire inner wall of the body 2 that forms the central recess “cavity” 4 wherein the inner walls extend downward to form a reservoir in the central recess 4 [Col. 14:3-64: Figs. 10-11]).
Regarding claim 6, Dodgson further teaches wherein the first surface comprises a floor and a shoulder, the shoulder adapted to support the substrate (the first surface includes the entire inner wall surface of the body 2 wherein the inner surface includes a floor at the cavity 4 and a shoulder that supports the substrate 12 [Fig. 10]).
Regarding claim 8, Dodgson further discloses wherein the plurality of electrical contacts consists of three electrical contacts (the device includes three electrical contact pins 17 wherein two of the pins make contact with the electrically conductive polymer layers 18 “electrical contacts” and the third pin makes contact with one of the tabs on the electrode 8 “electrical contact”; therefore three electrical contact pins 17 make contact with the three “electrical contacts” that are electrically coupled to the three electrodes 8/9/10 [Col. 14:41-64; Figs. 10-11]).
Regarding claim 9, Dodgson further discloses where the device further comprises a cover configured to mate with the carrier body, the cover having an aperture that permits the influx of ambient gasses into the cavity (diffusion barrier 5 is a cover that mates with the cylindrical body 3 to form the housing 2 wherein the diffusion barrier has an aperture 7 that permits ambient air to pass into the cavity through recess 5a [Col. 14:4-13; Fig. 10]). 
Regarding claim 10, the limitations wherein the plurality of electrical contacts are “adapted to couple to a processing circuit for detecting the presence of ambient carbon monoxide gas, such that a chemical response to ambient gas can be measured electrically” are intended use and/or functional limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the electrical contacts through pins 17 are clearly adapted for coupling to an external circuit and thus are configured to and capable of performing the intended use and/or functional limitations of the claim. Furthermore, Dodgson expressly teaches wherein the device is configured to be connected to various circuits and voltage sources, such as a potentiostat, for the electrochemical detection of carbon monoxide and thus expressly teaches the limitations of the claims [Col. 10:64 through Col. 11:56: Figs. 4-8A]).


Response to Arguments
Applicant's arguments/amendments filed 04/28/2022 with respect to the objections to the specifications and claims have been fully considered and are persuasive. The objections to the specification and claims have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pgs. 7-9, filed 04/28/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered but are moot because they do not pertain to the combination of art used in the current grounds of rejection outlined above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795